DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 4, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Parker reference (US Patent No. 7,665,967).
5.	Regarding claim 1, the reference discloses:
a blade (FIG. 1A) for a ceiling fan [Abstract] having a fan motor for rotating the blade (Column 3, lines 27-44), the blade comprising: 
a body (FIG. 1A) having an outer surface (FIG. 1A) extending between a root (20) and a tip (10) in a span-wise direction and extending between a first side edge (30LE—for purposes of 
this rejection the term “side edge” is being interpreted broadly and can include any side edge including a curved side edge as opposed to the vertically flat side edges presented in the 

a top curved transition transitioning from the top surface to the first side edge (FIG. 1G); and
a bottom curved transition transitioning from the bottom surface to one of the first side edge (FIG. 1G) or the second side edge;
wherein the top curved transition has a greater chordwise length than the bottom curved transition (FIG. 1G).  
6.	Regarding claim 2, the Parker reference discloses:
	wherein the top curved transition is a first transition extending to the first side edge and the bottom curved transition is a second transition between the first side edge and the bottom surface (FIG. 1G).
7.	Regarding claim 4, the Parker reference discloses:
	wherein the curvature of the top curved transition defines a non-circular profile (FIG. 1G).
8.	Regarding claim 13, the Parker reference discloses:
a blade (FIG. 1A) for a ceiling fan [Abstract], the blade having a chordwise direction (FIG. 1G) and comprising:
a flat upper surface (50);
a flat lower surface (60) opposite from the flat upper surface (FIG. 1G);
a side edge (30LE—side edge being interpreted here to cover all edges including curved edges opposite to the disclosure in the drawings) having a width (FIG. 1G—a section of the 
curved side edge has a width) spacing the flat upper surface and the flat lower surface (FIG. 1G); and
a first curved transition (FIG. 1G) transitioning between the side edge and the flat upper surface (FIG. 6); and

wherein the first curved transition has a chordwise width greater than the chordwise width of the second curved transition (FIG. 1G).  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 3-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Parker reference in view of the Chen reference (US Patent Publication No. 2010/0054947).
11.	Regarding claim 3, the Parker reference fails to disclose:
wherein the first and second transitions each include an elliptical curvature wherein a major axis for the elliptical curvature of the first transition is greater than a major axis for the elliptical curvature of the second transition.
The Chen reference discloses the same invention substantially as claimed except for wherein the first and second transitions each include an elliptical curvature wherein a major axis for the elliptical curvature of the first transition is greater than a major axis for the elliptical curvature of the second transition.  Instead, the Chen reference discloses convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the first and second transitions each include an elliptical curvature wherein a major axis for the elliptical curvature of the first transition is greater than a major axis for the elliptical curvature of the second transition because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used 
12.	Regarding claim 4, the Parker reference fails to disclose:
wherein the curvature defines a non-circular profile.
The Chen reference teaches it is conventional in the art of blades for use in a ceiling fan to provide as taught in (FIG. 7) wherein the curvature defines a non-circular profile (FIG. 7).  Such configuration/structures would allow minimizing of drag [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Bucher reference, such that the blade further includes wherein the curvature defines a non-circular profile, as clearly suggested and taught by the Chen reference, in order to allow minimizing of drag [Abstract].  
13.	Regarding claim 5, the Parker reference further discloses:
wherein the top curved transition includes a first transition at a junction of the first side edge and the top surface, and a second transition at a junction of the second side edge and the top surface, and the blade includes a third transition at a junction of the first side edge and the bottom surface, and a fourth transition at a junction of the second side edge and the bottom surface.
The Chen reference teaches it is conventional in the art of blades for use in a ceiling fan to provide as taught in (FIG. 7) wherein the top curved transition includes a first transition at a junction of the first side edge and the top surface, and a second transition at a junction of the second side edge and the top surface, and the blade includes a third transition at a junction of the first side edge and the bottom surface, and a fourth transition at a junction of the second 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Bucher reference, such that the blade further includes wherein the top curved transition includes a first transition at a junction of the first side edge and the top surface, and a second transition at a junction of the second side edge and the top surface, and the blade includes a third transition at a junction of the first side edge and the bottom surface, and a fourth transition at a junction of the second side edge and the bottom surface, as clearly suggested and taught by the Chen reference, in order to allow minimizing of drag [Abstract].  
14.	Regarding claim 6, the Parker reference fails to disclose:
wherein the curvature of the top curved transition is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof.
The Chen reference discloses the same invention substantially as claimed except for wherein the curvature of the top curved transition is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the curvature is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of  ordinary skill in the art, furthermore, would have expected the Chen reference’s convex portions and the Applicant’s invention to perform equally well with either the convex portions taught by the Chen reference or the claimed curvatures because both the convex portions and the curvatures would perform the same function of and do not appear to provide any unexpected results. 

wherein the curvature is elliptical having a major axis that extends in the chord-wise direction.
The Chen reference discloses the same invention substantially as claimed except for wherein the curvature is elliptical having a major axis that extends in the chord-wise direction.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the curvature is elliptical having a major axis that extends in the chord-wise direction because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of  ordinary skill in the art, furthermore, would have expected the Chen reference’s convex portions and the Applicant’s invention to perform equally well with either the convex portions taught by the Chen reference or the claimed curvatures because both the convex portions and the curvatures would perform the same function of and do not appear to provide any unexpected results.
16.	Regarding claim 8, the Parker reference fails to disclose:
wherein the curvature is elliptical having and a minor axis that is parallel to one of the first side edge or the second side edge.
The Chen reference discloses the same invention substantially as claimed except for wherein the curvature is elliptical having and a minor axis that is parallel to one of the first side edge or the second side edge.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the curvature is elliptical having and a minor axis that is parallel to one of the first side edge or the second side edge because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of  ordinary skill in the art, furthermore, 
17.	Regarding claim 9, the Parker reference further discloses:
wherein the top curved transition is about 1 inch wide defined in the chord-wise direction.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the top curved transition is about 1 inch wide defined in the chord wise direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
18.	Regarding claim 10, the Parker reference fails to disclose:
wherein the top curved transition extends between 5% and 40% of the chord-wise width between the first side edge and the second side edge.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the top curved transition extends between 5% and 40% of the chordwise width between the first side edge and the second side edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
19.	Regarding claim 11, the Parker reference fails to disclose:
wherein the top curved transition extends along the first side edge and the second side edge to the tip and along an entirety of the tip.
The Chen reference teaches it is conventional in the art of blades for use in a ceiling fan to provide as taught in (FIG. 5) wherein the top curved transition extends along the first side 
edge and the second side edge to the tip and along an entirety of the tip (FIG. 5).  Such configuration/structures would allow minimizing of drag [Abstract].

second side edge to the tip and along an entirety of the tip, as clearly suggested and taught by the Chen reference, in order to allow minimizing of drag [Abstract].  
20.	Regarding claim 12, the Parker reference fails to disclose:
wherein the top curved transition extends along an entirety of the first side edge.
The Chen reference teaches it is conventional in the art of blades for use in a ceiling fan to provide as taught in (FIG. 5) wherein the top curved transition extends along an entirety of the first side edge (FIG. 5).  Such configuration/structures would allow minimizing of drag [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Bucher reference, such that the blade further includes wherein the top curved transition extends along an entirety of the first side edge, as clearly suggested and taught by the Chen reference, in order to allow minimizing of drag [Abstract].  
21.	Regarding claim 14, the Parker reference fails to disclose:
wherein the first curved transition has a curvature that is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof.
The Chen reference discloses the same invention substantially as claimed except for wherein the curvature is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the curvature is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or solves a stated problem.  One 
22.	Regarding claim 15, the Parker reference fails to disclose:
wherein the first curved transition includes the elliptical curvature.
The Chen reference discloses the same invention substantially as claimed except for wherein the first curved transition includes the elliptical curvature.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the first curved transition includes the elliptical curvature because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of  ordinary skill in the art, furthermore, would have expected the Chen reference’s convex portions and the Applicant’s invention to perform equally well with either the convex portions taught by the Chen reference or the claimed curvatures because both the convex portions and the curvatures would perform the same function of and do not appear to provide any unexpected results. 
23.	Regarding claim 16, the Parker reference fails to disclose:
wherein the elliptical curvature does not define a circular profile.
The Chen reference discloses the same invention substantially as claimed except for wherein the elliptical curvature does not define a circular profile.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the elliptical curvature does not define a circular profile because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or 
24.	Regarding claim 18, the Parker reference fails to disclose:
wherein the second curved transition has a curvature that is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof.
The Chen reference discloses the same invention substantially as claimed except for wherein the second curved transition has a curvature that is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof.  Instead, the Chen reference discloses a convex portion.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use wherein the second curved transition has a curvature that is one of elliptical, hyperbolic, parabolic, an nth root curvature, a logarithmic curvature, or a combination thereof because the Applicant has not disclosed that such an elliptical curvature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of  ordinary skill in the art, furthermore, would have expected the Chen reference’s convex portions and the Applicant’s invention to perform equally well with either the convex portions taught by the Chen reference or the claimed curvatures because both the convex portions and the curvatures would perform the same function of and do not appear to provide any unexpected results. 
25.	Regarding claim 19, the Parker reference further discloses:
wherein the first curved transition is wider than the second curved transition defined in a chord-wise direction between the side edge and an opposing side edge of the blade.

edge of the blade, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
26.	Regarding claim 20, the Parker reference fails to disclose:
wherein the first curved transition extends around a periphery of the blade.
The Chen reference teaches it is conventional in the art of blades for use in a ceiling fan to provide as taught in (FIG. 5) wherein the first curved transition extends around a periphery of the blade (FIG. 7).  Such configuration/structures would allow minimizing of drag [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the blade of the Bucher reference, such that the blade further includes wherein the first curved transition extends around a periphery of the blade, as clearly suggested and taught by the Chen reference, in order to allow minimizing of drag [Abstract].  
Response 
27.	This action is based on the submission of an IDS including references that disclose and teach the claim language when taking a broad interpretation of the term “side edge.”  A broad view of the term “side edge” includes a curved side edge resulting in anticipation of claims 1 and 13.  In the art located by the Chinese Patent Office, none of the references disclose curved transitions that are separated by a side edge that has a flat vertical distance that separates the two curved transitions as illustrated in (FIG. 4).  Accordingly, the Office suggests amending the 
independent claims precisely to the configuration provided in (FIG. 4) to better define the claims over this newly located prior art.  
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747